DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to the application filed April 07, 2021.  Claims 1-20 are pending. 

Objection
Specification, at last two lines of paragraph [0086], is objected to for having a typographical error, where “electrode leads 210” should be --electrode leads 31--, since the drawing figure 5A shows “310”.  Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-6,8-13,15,17-20 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by  Kimura (2011/0024760). 
Re-claim 1, Kimura teaches (at Fig 9; para 157-168; Figs 25A-25B, para 405-426; Figs 1-8; para 106-156; Figs 17-19, para 283-330) a display panel, comprising a plurality of light emitting points (light emitting points 914 in Fig 9; or 2528 in Fig 25B-A, para 410); a plurality of pixel driving circuits (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168), wherein at least one of the plurality of light emitting points 914 is connected to at least one of the plurality of pixel driving circuits (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168); and a plurality of electrode leads (Figs 9,1 for branch electrode leads connected to line electrode leads P1-1 to Pn-1; and Fig 25B for branch lead connecting light emitting point 2528 to pixel driving circuit 2511,2512,2501 in Fig 25B, para 406-411), wherein the at least one of the plurality of light emitting points 914 is connected to the at least one of the plurality of pixel driving circuits through at least one of the plurality of electrode leads (Figs 9,1 for connecting to one of branch electrode leads connected to line electrode leads P1-1 to Pn-1); wherein the plurality of pixel driving circuits (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168) are separated from the plurality of light emitting points (914 in Fig 9; 2528 in Fig 25B-A, para 410).  Re-claim 2, wherein, in a plan view of the display panel, an interval is provided between one of plurality of light emitting points (light emitting points 914 in Fig 9; or 2528 in Fig 25B-A, para 410) and the pixel driving circuit (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168) connected thereto.   Re-claim 3, wherein the plurality of pixel driving circuits (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168) are located in a first region, the plurality of light emitting points (light emitting points 914 in Fig 9; or 2528 in Fig 25B-A, para 410) are located in a second region, the first region is located outside the second region, the plurality of pixel driving circuits are located outside the second region where the plurality of light emitting points are located (as shown in Figs 9 and 25B-A).  Re-claim 4, wherein the electrode lead (Figs 9,1 for branch electrode leads connected to line electrode leads P1-1 to Pn-1; and Fig 25B for branch lead connecting light emitting point 2528 to pixel driving circuit 2511,2512,2501,2503 in Figs 25B-A, para 406-411) goes beyond the second region including the light emitting points (light emitting points 914 in Fig 9; or 2528 in Fig 25B-A, para 410).  Re-claim 5, wherein the electrode lead (Fig 9 for branch electrode leads connected to line electrode leads P1-1 to Pn-1; and Fig 25B for branch lead connecting light emitting point 2528 to pixel driving circuit 2511,2512,2501,2503 in Figs 25B-A, para 406-411) extends from the second region including the light emitting points (light emitting points 914 in Fig 9; or 2528 in Fig 25B-A, para 410) to the first region having the pixel driving circuit (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168).  Re-claim 6, wherein at least one of the plurality of electrode leads (Figs 9,1 for branch electrode leads connected to line electrode leads P1-1 to Pn-1; and Fig 25B for branch lead connecting light emitting point 2528 to pixel driving circuit 2511,2512,2501,2503 in Figs 25B-A, para 406-411) extends in a first direction (as shown in Figs 9,1,25B for vertical direction) or at least one of the plurality of electrode leads extends in a second direction (as shown in Figs 9,1,25B for a horizontal direction).  
Re-claim 8, wherein the electrode lead is made of a transparent conductive material or a metal (paragraphs 325-326,296 for electrode leads with wiring or electrode made of a transparent conductive material of ITO or a metal of aluminum, silver, etc.).  Re-claim 9, wherein, in a plan view of the display panel, a first end of the electrode lead (Figs 9,1 for branch electrode leads connected to line electrode leads P1-1 to Pn-1; and Fig 25B for branch lead connecting light emitting point 2528 to pixel driving circuit 2511,2512,2501,2503 in Figs 25B-A, para 406-411; Fig 17 for showing electrode lead 1723 overlapping with the electrode lead 1724 of light emitting point 1728) overlaps with the pixel driving circuit (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168) connected to the electrode lead, and a second end of the electrode lead overlaps with the light emitting point (light emitting points 914 in Fig 9; or 2528 in Fig 25B-A, para 410) connected to the electrode lead (Figs 9,1 for branch electrode leads connected to line electrode leads P1-1 to Pn-1; and Fig 25B for branch lead connecting light emitting point 2528 to pixel driving circuit 2511,2512,2501,2503 in Figs 25B-A, para 406-411; Fig 17 for showing electrode lead 1723 overlapping with the electrode lead 1724 of light emitting point 1728).   Re-claim 10, wherein the plurality of electrode leads are located in at least one patterned layer (Figs 9,1 for branch electrode leads which is connected to line electrode leads P1-1 to Pn-1; and Fig 25B for branch lead of pixel driving circuit connecting the electrode 2513 of the light emitting point 2528 to pixel driving circuit 2511,2512,2501,2503 in Figs 25B-A, para 406-411; Fig 17 for showing electrode lead 1723 connecting with the electrode 1724 of light emitting point 1728) or located in a plurality of patterned layers (Figs 17-19 for showing electrode lead 1723 located in lower patterned layer and another electrode lead 1724 located in upper patterned layer).   Re-claim 11, wherein at least two electrode leads of the plurality of electrode leads are located in different layers (Figs 17-19 for showing electrode lead 1723 located in lower patterned layer and another electrode lead 1724 located in upper patterned layer).  Re-claim 12, wherein orthographic projections on a substrate of the at least two electrode leads (Figs 17-19 for showing electrode lead 1723 located in lower patterned layer and another electrode lead 1724 located in upper patterned layer) in the different layers at least partially overlap (as shown in Figs 17,19).  Re-claim 13, wherein at least two of the plurality of pixel driving circuits (Fig 37; para 241 for two pixel driving circuits 3101 and 3102; Figs 29-30, para 197-209 for two pixel driving circuits comprising two transistors) are connected to one of the plurality of light emitting points (light emitting points 914 in Fig 9; 2528 in Fig 25B-A, para 410; 116 in Figs 29-30). Re-claim 15, wherein the first region (as shown in Figs 25B-A,9) comprises a transition region (a region between the first and second regions) located close to the second region (as shown in Figs 25B-A with the light emitting points), and the plurality of pixel driving circuits (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168) are located in the transition region. Re-claim 17, wherein the display panel further comprises a plurality of in situ pixel driving circuits (Fig 25B for showing just one in situ pixel driving circuit 2511, adjacent pixel driving circuit 2512, para 406-411; Figs 25A and 9 for showing an array of pixel portions 914 comprising light emitting points with corresponding pixel driving circuits shown as 914 in Fig 9an a911,912 in Fig 9, para 157-168), wherein the plurality of pixel driving circuits 2512 are distributed at intervals between the plurality of in situ pixel driving circuits 2522 in the array as shown in Figure 9 for an array of light emitting points and pixel driving circuits.  Re-claim 18, wherein each of plurality of light emitting points (light emitting points 914 in Fig 9; 2528 in Fig 25B-A, para 410; 116 in Figs 29-30) comprise an electrode, and the electrode of the light emitting point (Fig 17 for showing electrode lead 1723 overlapping with the electrode lead 1724 of light emitting point 1728) is connected to the electrode lead (As similar to Fig 17 discussed previously, Fig 25B for showing connection between electrode of light emitting point 2528 and electrode lead of the pixel driving circuit 2512).  Re-claim 19, a display device (Figs 33A-33G; paragraphs 431-444) comprising the display panel according to claim 1.  Re-claim 20, further comprising a photosensitive component (Figs 33B-33G; paragraphs 431,436 and 444 for a camera), wherein the photosensitive component is located at a side of the display panel (e.g. 3312 in Fig 33B).
 
Claims 1-6,8-9,15-16,18-19 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by  Son (2018/0190747).
Re-claim 1,  Son teaches (Figs 1-4,6,7; para 48-152) a display panel, comprising: a plurality of light emitting points (Fig 1 for plurality of UP1 and para 67-73 for light emitting device 150; para 54-55; Fig 4, para 94); a plurality of pixel driving circuits (“PC” shown in Figs 3-4 and at para 96-99), wherein at least one of the plurality of light emitting points 150 is connected to at least one of the plurality of pixel driving circuits PC (Figs 1,3-4); and a plurality of electrode leads (e.g. Fig 4 for electrode leads “PE”, para 94-96) , wherein the at least one of the plurality of light emitting points 150 is connected to the at least one of the plurality of pixel driving circuits “PC” through at least one of the plurality of electrode leads (“PE”); wherein the plurality of pixel driving circuits “PC” are separated from the plurality of light emitting points 150 (as shown in Figs 4,1,7).   Re-claim 2, wherein, in a plan view of the display panel, as shown in Figs 1,4,7, an interval is provided between one of plurality of light emitting points 150 and the pixel driving circuit “PC” connected thereto.  Re-claim 3, wherein the plurality of pixel driving circuits are located in a first region, the plurality of light emitting points (Figs 4,1,6,7 for plurality of UP1 and para 67-73 for light emitting device 150; para 54-55) are located in a second region, the first region is located outside the second region, the plurality of pixel driving circuits (“PC” shown in Figs 4,3 and at para 96-99) are located outside the second region where the plurality of light emitting points are located.  Re-claim 4, wherein the electrode lead (e.g. Fig 4 for electrode leads “PE”, para 94-96) goes beyond the second region so as to connect to the light emitting points 150.   Re-claim 5, wherein the electrode lead (e.g. Fig 4 for electrode leads “PE”, para 94-96) extends from the second region to the first region to connect the light emitting points 150 to the pixel driving circuits “PC”.  Re-claim 6, wherein at least one of the plurality of electrode leads (as shown in Fig 4 for electrode leads “PE”, para 94-96) extends in a first direction or in a second direction.  Re-claim 8, wherein the electrode lead (as shown in Fig 4 for electrode leads “PE”, para 94-96) is made of a transparent conductive material or a metal (para 121 for PE electrode of transparent conductive material of ITO or a metal).  Re-claim 9, wherein, in a plan view of the display panel, a first end of the electrode lead (as shown in Fig 4 for electrode leads “PE”, para 94-96) overlaps with the pixel driving circuit (“PC” pixel circuit in Fig 4) connected to the electrode lead, and a second end of the electrode lead (Fig 4 for electrode leads “PE”, para 94-96)overlaps with the light emitting point 150 (Fig 4) connected to the electrode lead.  Re-claim 15, wherein the first region comprises a transition region located close to the second region (Figs 4,1,6,7 for the second region with light emitting device 150), and the plurality of pixel driving circuits (“PC” shown in Figs 4,3 and at para 96-99) are located in the transition region (“PC” shown in Fig 4 located in the transition region which is close to the second region having the light emitting points 150).  Re-claim 16, further comprising a light-shielding layer 107 (Fig 7; para 152 for light block resin), wherein the light-shielding layer is located in the first region and not located in the second region having the light emitting points 150.   Re-claim 18, wherein each of plurality of light emitting points (150 in Fig 4; Fig 1 for plurality of UP1 and para 67-73 for light emitting device 150; para 54-55) comprise an electrode (E1 in Fig 4; para 113-115), and the electrode “E1” of the light emitting point 150 is connected to the electrode lead (e.g. Fig 4 for electrode leads “PE”, para 94-96).  Re-claim 19, a display device (paragraphs 3-4,9-14 for the display device) comprising the display panel according to claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2011/0024760) taken with Park (9,960,194).  
Kimura teaches (at Fig 9; para 157-168; Figs 25A-25B, para 405-426; Figs 1-8; para 106-156; Figs 17-19, para 283-330) the display panel, as applied to claims 1-6,8-13,15,17-20 above, and fully repeated herein.
Re-claim 16: As described previously, Kimura already teaches the display panel comprising the first region and the second region, but lacks having a light-shielding layer located in the first region having driving circuits 300 and not located in the second region.
However, Park teaches (at Figs 1-3) the display panel comprising the first region and the second region, and further comprising a light block shielding layer 600 (Figs 1-3; col 4, line 61 to col5; col 10, line 44 to col 11), wherein the light block shielding layer 600 is located in the first region and not located in the second region for display area (AA).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display panel   of Kimura by providing the light shielding layer in the first region and not in the second region, as taught by Park.  This is because of the desirability to reduce electrical characteristics of the display panel from being degraded due to a leakage current caused by unwanted light incident.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2011/0024760) taken with Park (9,960,194).  
Kimura teaches (at Fig 9; para 157-168; Figs 25A-25B, para 405-426; Figs 1-8; para 106-156; Figs 17-19, para 283-330) the display panel, as applied to claims 1-6,8-13,15,17-20 above, and fully repeated herein; Re-claim 7, Kimura wherein the plurality of light emitting points (light emitting points 914 in Fig 9; or 2528 in Fig 25B-A, para 410) are arranged in an array in a first direction and a second direction (Fig 9 for an array of light emitting points 914), the first direction intersects with the second direction (Fig 9), and at least one of the plurality of electrode leads (Figs 9,1 for branch electrode leads connected to line electrode leads P1-1 to Pn-1; and Fig 25B for branch lead connecting light emitting point 2528 to pixel driving circuit 2511,2512,2501 in Fig 25B, para 406-411) is arranged with respect to the first direction and is arranged  with respect to the second direction (as shown in Fig 9).
Re-claim 7: As described above, Kimura already teaches the display panel comprising at least one of the plurality of electrodes arranged with respect to the first direction and the second direction, but lacks having at least one of the plurality of electrode leads inclined with respect to the first direction and inclined with respect to the second direction.
However, Park teaches (at Figs 1,3, cols 5-6; Fig 15, cols 21-22) wherein the plurality of light emitting points (Fig 1) are arranged in an array in a first direction and a second direction, the first direction intersects with the second direction (as shown in Fig 1), and at least one of the plurality of electrode leads (Figs 3, where GE electrode lead is inclined) is inclined with respect to the first direction and is inclined with respect to the second direction.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display panel   of Kimura by arranging at least one of the electrode leads inclining with respect to the first direction and inclining with respect to the second direction, as taught by Park.  This is because of the desirability to facilitate the arrangement of the plurality of the electrode leads connected to the plurality of light emitting points on the display panel in an effective manner.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2011/0024760) taken with  Oh (2017/0125496).
Kimura teaches (at Fig 9; para 157-168; Figs 25A-25B, para 405-426; Figs 1-8; para 106-156; Figs 17-19, para 283-330) the display panel, as applied to claims 1-6,8-13,15,17-20 above, and fully repeated herein; Re-claim 14, Kimura teaches wherein one of the plurality of pixel driving circuits (2511,2512,2501,2503 in Figs 25B-A, para 406-411; 911,912 in Fig 9, para 157-168) is connected to one of the plurality of light emitting points (light emitting points 914 in Fig 9; or 2528 in Fig 25B-A, para 410).
Re-claim 14: As described previously, Kimura already teaches one of the plurality of pixel driving circuits connected to one of the plurality of light emitting points, but lacks having one of the plurality of pixel driving circuits connected to at least two of the plurality of light emitting points.
However, Oh teaches (at Fig 7, para 67-71) wherein one of the plurality of pixel driving circuits 150 is connected to at least two of the plurality of light emitting points (E1,E2; Fig 7, paras 67-71).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display panel   of Kimura by connecting one of the plurality of pixel driving circuits to at least two of the plurality of light emitting points, as taught by Oh.  This is because of the desirability to reduce the number of the electrode leads for connecting between the pixel driving circuit and the plurality of light emitting points for the display panel. 
 
 
 Double Patenting  
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	

2.	Claims 1-6,19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 6 of U.S. Patent No. 10,991,308.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims 6,1,5 anticipatively recite every limitations of the present application claim 1 for a display panel, comprising: a plurality of light emitting points (as the K active display areas in patent claim 1 and with claim 5 for active light emitting structure); a plurality of pixel driving circuits (as recited in patent claim 1), wherein at least one of the plurality of light emitting points is connected to at least one of the plurality of pixel driving circuits; and a plurality of electrode leads (as recited in claim 6 for K electrode leads), wherein the at least one of the plurality of light emitting points is connected to the at least one of the plurality of pixel driving circuits through at least one of the plurality of electrode leads (as recited in claim 6, where K electrode leads respectively connecting the K light emitting points and the K pixel driving circuits); wherein the plurality of pixel driving circuits are separated from the plurality of light emitting points (as recited in claim 6 where the pixel driving circuit in the transparent region separated from the pixel island region).  Patent claims 19,1,5,6 recite every limitations of the application claim 19. Patent claims 6,1,5 recite every limitations of the application claim 2, where the pixel island comprises the plurality of active display areas (or light emitting points) and the pixel driving circuits located in K sub-regions of the transparent region so an interval is provided between one of plurality of light emitting points and the pixel driving circuits. Patent claims 6,1,5 recite every limitations of the application claim 3, wherein the plurality of pixel driving circuits are located in a first region (as recited in patent claim 1 for a transparent region), the plurality of light emitting points are located in a second region (as recited in patent claim 1 for a pixel island), the first region (as recited in patent claim 1 for a periphery of the pixel island) is located outside the second region, the plurality of pixel driving circuits are located outside the second region where the plurality of light emitting points are located.  Patent claims 6,1,5 recite every limitations of the application claim 6 (as patent claim 6 recites K electrode leads connecting K active display areas and light emitting points, where K electrode leads inherently extends at least from one direction).


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822